Citation Nr: 9900668
Decision Date: 01/12/99	Archive Date: 06/24/99

DOCKET NO. 94-01 386               DATE JAN 12, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Chicago, Illinois

THE ISSUES

1. Entitlement to an increased (compensable) rating for a
laceration scar on the left index finger.

2. Entitlement to an increased rating for a skin disability (lichen
planus, tinea versicolor), currently rated 10 percent disabling.

REPRESENTATION

Appellant represented by: Paralyzed Veterans of America, Inc.

ATTORNEY FOR THE BOARD

D. Dean

INTRODUCTION

The appellant had active naval service from July 1969 to June 1973
and from August 1974 to October 1975. This matter comes to the
Board of Veterans' Appeals (Board) from rating determinations by
the Indianapolis and Chicago Regional Offices (RO) of the
Department of Veterans Affairs (VA).

The case was last before the Board in March 1996, when it was
remanded for further development of the evidence. At that time, the
appeal included the an increased rating issue for a laceration scar
on the left index finger; it also included the (reopened) issue of
service connection for a post-traumatic stress disorder which was
eventually granted by rating action in September 1998. The appeal
has now been returned to the Board for further appellate
consideration of the issue of a compensable rating for the
laceration scar on the left index finger, and also on the new issue
of an increased rating for the service-connected skin disability.

REMAND

In the March 1996 remand of this appeal, the Board noted the
appellant's subjective (and largely unsubstantiated) complaints of
residual neurological impairment involving the left index finger.
Accordingly, the Board ordered that the appellant undergo VA
neurological examination and testing to determine the nature and
extent of any neurological impairment found to exist involving the
left index finger. Unfortunately, when examined in February 1998,
the appellant refused to undergo the specified EMG NCV study. Under
such circumstances, 38 C.F.R. 3.655(b) (1994-98) mandates that the
increased rating claim be denied because of the appellant's failure
to cooperate in the acquisition of essential evidence. Under these
circumstances, the duty to assist in the evidentiary development of
a claim is not a "one-way street." Wood v. Derwinski, 1 Vet. App.
190, 193 (1991).

Moreover, as a matter of law, the Board has a duty to ensure full
compliance with the terms of the remand and errs in failing to
ensure such compliance. Stegall v. West, 1 Vet. App. 268 (1998).
The Board therefore believes that the appellant may have another
opportunity to comply with the March 1996 remand and submit to the
required VA neurological testing and examination before facing the
otherwise compulsory denial of his increased rating claim
pertaining to the left index finger.

In addition, the Board has also noted the appellant's likewise
largely unsubstantiated assertions that his service-connected skin
disability seems to "come and go," and is at times productive of
episodes of bleeding and "oozing," occasionally spreading to his
ear and/or mouth, as well as generally involving both arms, both
legs, and his back. When a claimant submits a rating-increase claim
for a disease which is cyclical in the manifestations of its
symptoms, VA must conduct an examination during the active stage of
the disease. Ardison v. Brown, 6 Vet. App. 405, 408 (1994). It is
not clear whether this requirement has been satisfied in the
present case; consequently further clarification is necessary.

Accordingly, this appeal is remanded for the following further
action:

1. The RO should contact the appellant through his representative
and ascertain whether or not he is willing to undergo a complete VA
neurological examination of his left index finger, including EMG
NCV study, as required by the prior March 1996 remand of this
appeal. The RO should also advise the appellant of the provisions
of 38 C.F.R. 3.655(b) as they apply to this case, and further
advise him that his continued failure to report for necessary
neurological testing and examination will result in the mandatory
denial of his increased rating claim pertaining to the left index
finger. The appellant should be accorded a reasonable opportunity
to respond, and he should then be scheduled for a complete VA
neurological evaluation.

2. If the appellant reports for the examination and testing
specified in the March 1996 remand, the VA neurological examiner
should be requested to provide a written opinion as to the etiology
of any neurological impairment found to involve the left index
finger, based on a review of the claims file, as well as an
assessment of the current manifestations of the service-connected
laceration scar of the left index finger and any resulting
functional limitations, including those due to pain and/or weakness
on repeated use. See 38 C.F.R. 4.40 and 4.45; DeLuca V. Brown, 8
Vet. App. 202 (1995).

3. The RO should also advise the appellant to immediately proceed
to a VA outpatient clinic when his skin disability becomes active
(including bleeding or oozing episodes, or involvement of the ears
or mouth) in order to document, by means of unretouched color
photographs and written description, the symptoms associated with
such periods of heightened activity. The examining physician should
specify whether any exacerbated symptoms are due to the service-
connected skin disability or to other, independent causes, such as
ear infections, etc.

4. The appellant should be accorded a reasonable period of time in
which to document the alleged exacerbated symptoms of his service-
connected skin disability. At the end of such time, if he fails to
document the exacerbated symptoms, he should be accorded another VA
skin examination in order to obtain documentation of his current
symptoms,

preferably by means of unretouched color photographs, as well as a
written description of his symptoms.

5. The RO should then review all of the relevant evidence and
readjudicate the issues currently in appellate status, and also (if
appropriate) the additional issue of entitlement to service
connection for residual neurological impairment of the left index
finger.

If the benefits sought are not granted, the appellant and his
representative should be fumished a supplemental statement of the
case and provided an opportunity to respond. In accordance with
proper appellate procedures, the case should then be returned to
the Board for further appellate consideration.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board or the
U.S. Court of Veterans Appeals for additional development or other
appropriate action must be handled in an expeditious manner. See
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp.
1998) (Historical and Statutory Notes). In addition, VBA's
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the ROs to
provide expeditious handling of all cases that have been remanded
by the Board and the Court. See M21-1, Part IV, paras. 8.44-8.45
and 38.02-38.03.

J.F. Gough
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991), only a decision of the Board is
appealable to the U.S. Court of Veterans Appeals. This remand is in
the nature of a preliminary order and does not constitute a
decision of the Board on the merits of your appeal. 38 C.F.R.
20.1100(b) (1997).

- 5 - 

